EXECUTION


CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (“Agreement”) is made as of October 26, 2018, by and
between Irwin D. Simon (“Simon”), on the one hand, and The Hain Celestial Group,
Inc., a Delaware Corporation (the “Company”), on the other hand (each, a
“Party”; collectively, the “Parties”):
WHEREAS, pursuant to that certain Succession Agreement dated June 24, 2018 (the
“Succession Agreement”), entered into by and between Simon and the Company,
Simon agreed to resign from his employment with Hain as its President and Chief
Executive Officer as of the Succession Date (as defined in the Succession
Agreement);
WHEREAS, the Company wishes to engage Simon, and Simon wishes to be engaged by
the Company, as an independent contractor consultant, on the terms and
conditions set forth herein, beginning immediately following the Successions
Date;
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
1.Services.
1.1.    The Company hereby offers, and Simon hereby accepts the Company’s offer,
to engage Simon as an independent contractor to provide the Services to the
Company during the Consultancy Term (as defined in Section 2 below).
As used herein:
“Services” shall mean the services rendered by Simon for or on behalf of the
Company relating to (i) assisting with a smooth transition for the Chief
Executive Officer of the Company (the “CEO”), as may be requested by the CEO
during the Consultancy Term, including personally introducing the CEO to the
Company’s material commercial constituents including (a) supplier and customer
relationships and (b) lender and banking relationships, and (ii) effectuating a
Sale Event of the HPP Business.
“HPP Business” shall mean the operations, assets and business of Hain Pure
Protein Corporation (“HPPC”), including each of the Empire Kosher, Plainville
and Freebird businesses.
“Sale Event” shall mean the sale or divestiture of (a) the ownership interests
of HPP held by the Company or (b) substantially all of the assets of the HPPC
Business.
1.2.    Simon shall perform the Services requested by the Company and the CEO
from time to time. The Company agrees to provide Simon reasonable, advance
notice with respect to any travel or meetings required in furtherance of Simon’s
performance of the Services. It is understood and agreed by and between the
Parties that during Simon’s engagement, Simon shall not be, nor hold himself out
as, an agent, officer, employee or











--------------------------------------------------------------------------------





servant of the Company or any of its subsidiaries. Simon agrees that he will use
his best efforts in performing the Services.
2.Consultancy Term.
2.1.    Subject to the terms and conditions set forth herein, Simon shall
provide the Services to the Company beginning on the business day immediately
following the Succession Date (the “Commencement Date”) and continuing until the
earliest of (i) the three-month anniversary of the Commencement Date; (ii)
Simon’s voluntary termination of his engagement hereunder; and (iii) the
termination of Simon’s engagement hereunder for Cause (as defined below in
Section 2.3) (the foregoing date, the “Expiration Date”). The period of time
beginning on the Commencement Date and ceasing as of the Expiration Date shall
be referred to as the “Consultancy Term”.
2.2.    From and after the Expiration Date, Simon shall not be entitled to any
further Consulting Fees, or other compensation of any kind with respect to
Simon’s engagement under this Agreement, including with respect to any Sale
Event. In the event of an Expiration Date caused by either of subsections
2.1(ii) or (iii) above, Simon shall return to the Company that portion of the
Consulting Fees paid to Simon by the Company with respect to any period
following the Expiration Date.
2.3.    “Cause” shall mean Simon's willful and continued failure to perform his
material obligations under this Agreement or the Succession Agreement, which
failure continues for a period of 10 days after Simon's receipt of written
notice from the Company specifying the details of such alleged failure.
3.Consideration.
3.1.    Consulting Fees. The Company agrees that, as consideration for Simon’s
provision of the Services and his other covenants and obligations set forth
herein, during the Consultancy Term and ceasing as of the Expiration Date, it
shall pay or cause to be paid to Simon consulting fees at a rate of $325,000.00
per month (the “Consulting Fees”), which Consulting Fees shall be paid monthly
in advance.
3.2.    No Further Payments. Other than the Consulting Fees, Simon shall not be
entitled to any other compensation, payments, reimbursements or other amounts of
any kind under the Agreement. By his execution of this Agreement below, Simon
agrees that he is not entitled, shall not receive, and waives, forfeits and
releases any and all rights to or interest in any payments or other
consideration from the Company which otherwise are or could be due and owing
with respect to the LTI Awards described in the final row of Exhibit B to the
Succession Agreement.
4.Execution of the General Release of Claims.
4.1.    Simon and the Company agree that they shall execute a General Release of
Claims attached hereto as Exhibit A on each of the following occasions:


2







--------------------------------------------------------------------------------





(i)
concurrent with the execution of this Agreement; and

(ii)
within twenty-one (21) days following the Expiration Date;

provided that, in the case of clause (ii), the Company will execute its release
no later than the date that Simon executes his release.
By signing below, each of Simon and Company acknowledges and agrees that the
Company considers the agreement to execute, and not revoke, the General Release
of Claims pursuant to subsections 4.1(i) and (ii) above to be a material term of
this Agreement and that neither would have entered into this Agreement
otherwise. Therefore, (1) Simon agrees that in the event he does not, on each
such instance, execute and deliver such General Releases of Claims to the
Company, the Company shall be relieved of any obligation to make future payments
to Simon (a) under this Agreement and (b) in the case of subsection 4.1(i)
above, the Succession Agreement as well, and the Company further shall be
entitled to repayment of any Consulting Fees previously paid to Simon under this
Agreement; provided, however, that in such event, Simon’s covenants and
obligations hereunder shall continue in full force and effect, including but not
limited to with respect to any General Releases of Claims executed prior
thereto; and (2) the Company agrees that in the event it does not, on each such
instance, execute and deliver such General Releases of Claims to Simon, Simon’s
General Releases of Claims will be void ab initio; provided, however, that in
such event, the Company’s covenants and obligations hereunder and under the
Succession Agreement shall continue in full force and effect, including but not
limited to with respect to any General Releases of Claims executed prior
thereto, as if Simon had executed any release required of him. Simon’s General
Release of Claims referred to in clause (i) shall serve as the Release of Claims
contemplated by Section 3 of the Succession Agreement.
5.Status as an Independent Contractor. The parties agree that, as of the
Commencement Date, Simon will no longer be an employee of the Company and the
nature of the Services is such that Simon will have a separation from services
within the meaning of Section 409A (as defined in the Succession Agreement). The
level of bona-fide Services to be provided by Simon during the Consultancy Term
will be less than 50% of the average level of services performed by Simon as an
employee of the Company prior to the Succession Date, determined in accordance
with Section 409A. In performing the Services, Simon shall act solely in the
capacity of an independent contractor and not as an agent, employee or servant
of the Company (or its subsidiaries, divisions and affiliates); shall not be nor
in any way hold himself out as an agent, officer or employee of the Company (or
its subsidiaries, divisions and affiliates); and shall not have the authority to
act for the Company (or its subsidiaries, divisions and affiliates) or to commit
or otherwise obligate any of them with respect to any matter, including without
limitation through the execution of any contract or agreement. Because Simon
shall be an independent contractor during any Consultancy Term, the Company will
not deduct or withhold from any federal, state or local income taxes or Federal
Insurance Contributions Act (“FICA”) taxes or any other employment tax, nor will
it pay on behalf of Simon any FICA taxes or Federal Unemployment Tax Act taxes
or any other employment tax, with respect to the Fees. It will be the sole
responsibility of Simon to pay all applicable federal, state and local income
taxes and any Self Employment Contribution Act taxes and any other


3







--------------------------------------------------------------------------------





employment tax that are owed with respect to the Consulting Fees. Simon shall
indemnify and hold harmless the Company (and its subsidiaries, divisions and
affiliates) from any and all liability, cost or expense (including without
limitation any interest, fine or penalty) incurred or imposed as a result of any
failure of Simon to comply with Simon’s obligations set forth in this
subsection.


6.Work Product. Simon agrees that all inventions, improvements, technical
information and/or data resulting from, related to, and/or created or developed
in connection with, his performance of the Services that are created, produced
or prepared by him pursuant to this Agreement (the “Work Product”) shall be for
the benefit of the Company and shall be the sole property of the Company, and
that the Company shall have all rights in such Work Product. Simon hereby
assigns all rights, title and interest to the Work Product to the Company. Simon
acknowledges that all documents and materials provided by the Company are and
shall remain the sole and exclusive property of the Company. Simon agrees that
all Work Product and other material delivered or conceived in connection with
the Services or that otherwise uses Confidential Information (as defined in
Section 12 below) shall be the exclusive property of the Company. Simon agrees
to execute assignments and such other documents as are necessary to vest in the
Company the entire right, title and interest in and to any such Work Product and
to execute any and all applications for patents and registrations for copyright
as the Company may request, and to assist the Company in obtaining full patent
and copyright protection for such Work Product in those countries designated by
the Company.     
7.No Benefits. As contemplated by the Succession Agreement, for the duration of
the Consultancy Term and until the first anniversary of end thereof, the Company
will provide Simon with an Administrative Assistant consistent with current
practice to facilitate the performance of the Services and the transition of the
Chief Executive Officer position. In addition, the Company agrees that Simon
shall continue to have use of his Company email through the later of December
31, 2018 and the Expiration Date, and that he shall be provided a reasonable
period of time, but no later than the Succession Date, to remove his personal
files and possessions from the Company’s offices. Simon understands and agrees
that, as an independent contractor during the Consultancy Term, he shall not be
entitled to, and shall make no claim to, any rights or fringe benefits offered
to employees of the Company or any of its parents, subsidiaries, divisions
and/or affiliates, including but not limited to any retirement, savings, health,
medical, welfare, life insurance, disability, vacation, stock purchase, stock
option or other benefit plans or programs maintained for employees by or on
behalf of the Company or its parents, subsidiaries, divisions and/or affiliates.
Nothing, however, shall limit any such benefits Simon is entitled to pursuant to
Sections 3(b), 3(c), 5 and 6 of the Succession Agreement.
8.No Joint Venture. Any engagement by Simon as an independent contractor under
this Agreement shall not be construed as creating a partnership or joint venture
between the Parties or as vesting any other form of legal association that would
impose liability upon one party for the act or failure to act of the other
party.
9.Services to Others. During the Consultancy Term, Simon shall not be restricted
from performing services for, or being employed, by such third-parties, so long
as such services (i) do not interfere in any way with Simon’s provision of the
Services or Simon’s other obligations


4







--------------------------------------------------------------------------------





as set forth herein and (ii) are consistent with, and do not violate, Simon’s
obligations and covenants pursuant to the restrictive covenants in accordance
with Section 10 hereof.
10.Restrictive Covenants & Continuing Obligations. Simon acknowledges and agrees
that his continuing obligations and covenants set forth in and/or reaffirmed in
the Succession Agreement, including without limitation Sections 7, 8, 15 and 16
thereof, shall continue in full force and effect upon the terms set forth
therein, except that Simon’s obligations under Section 6(c) of the Employment
Agreement as reaffirmed in the Succession Agreement shall commence as of the
Expiration Date. The Company acknowledges and agrees that, to the extent that
any amounts under the Succession Agreement are not paid or settled as of the
Release Date, the Company shall, if requested by Simon, deposit funds sufficient
to satisfy such amounts in full in an irrevocable trust for the benefit Simon
pursuant to which such amount will be delivered to Simon on the relevant payment
date (giving effect to Section 14 of the Succession Agreement), subject only to
the Company’s prior insolvency (within the meaning of, and in compliance with
the requirements of, Rev. Proc. 92-64, 1992-2 C.B. 422.). The provisions of such
trust will comply with this Section 10 and be mutually satisfactory to Simon and
the Company, with time being of the essence.
11.Reimbursement of Costs and Expenses; Legal Fees. The Company will reimburse
Simon for all documented and reasonable out-of-pocket expenses he incurs at the
request of the Company in connection with Simon’s provision of the Services
during the Consultancy Term. Additionally, the Company shall pay Simon’s
reasonable legal fees in connection with the negotiation of this Agreement,
subject to provision of appropriate invoices and not to exceed $50,000.00 in the
aggregate.
12.Entire Agreement. This Agreement, in conjunction with the Succession
Agreement (subject to the terms and conditions set forth herein, including
Section 3.2 hereof), constitutes the entire agreement between Simon and the
Company with regard to the subject matter hereof, unless and except as expressly
set forth herein. Other than as expressly modified by this Agreement, the
Succession Agreement shall continue in full force and effect. In the event that
any one or more of the provisions of this Agreement are held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remainder of the Agreement shall not in any way be affected or impaired thereby.
No waiver by either party of any breach by the other party of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of any other provision or condition at the time or at any prior or
subsequent time.
13.Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy, facsimile or other electronic transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:
If to Simon:
To Simon’s address as set forth in the Company’s records.
 
 
If to the Company:
The Hain Celestial Group, Inc.
 
1111 Marcus Avenue
 
Lake Success, New York 11042
 
Attn: General Counsel



If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy, facsimile or other electronic
transmission, it shall be effective upon receipt.
14.Choice of Law, Arbitration, Successors & Assigns and Section 409A. Sections
13-16 of the Succession Agreement shall apply to this Agreement as if
incorporated herein..
15.No Modification. No waiver or modification of this Agreement or any term
hereof shall be binding unless it is in writing and signed by the Parties.
16.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
[Remainder of page left intentionally blank]


5







--------------------------------------------------------------------------------







PLEASE READ CAREFULLY. THIS CONSULTING AGREEMENT INCLUDES AN OBLIGATION TO
EXECUTE A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
Executed, this 26th day of October, 2018
 
 
 
 
 
 
/s/    Irwin D. Simon
 
 
 
IRWIN D. SIMON



































































[Signature Page - Consulting Agreement - Simon]


6







--------------------------------------------------------------------------------







PLEASE READ CAREFULLY. THIS CONSULTING AGREEMENT INCLUDES AN OBLIGATION TO
EXECUTE A GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
Executed, this 26th day of October, 2018
 
 
 
 
 
 
THE HAIN CELESTIAL GROUP, INC.
 
 
 
 
 
 
 
/s/    Andrew R. Heyer
 
 
 
Name: Andrew R. Heyer
 
 
 
TITLE: Lead Director





    






















































[Signature Page - Consulting Agreement - Hain]


7







--------------------------------------------------------------------------------


EXECUTION


EXHIBIT A


IRREVOCABLE GENERAL RELEASE OF ALL CLAIMS
1.I, Irwin D. Simon, in consideration of and subject to the performance by the
Hain Celestial Group, Inc. (together with its subsidiaries, the “Company”), of
its material obligations under the Consulting Agreement with the Company dated
October 26, 2018 (the “Agreement”) and under the Succession Agreement with the
Company dated June 24, 2018, do hereby irrevocably release and forever
discharge, as of the date hereof (the “Release Effective Date”), the Company and
its affiliates and its and all of their respective present and former directors,
officers, agents, representatives, employees, successors, assigns and direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below. Defined terms used herein that are not otherwise defined shall have the
meanings set forth in the Agreement.
2.I have agreed that I will not receive the payments and benefits specified in
Section 3 of the Agreement or Sections 3 and 4 of the Succession Agreement
unless I execute this Release of Claims. I also acknowledge and represent that I
have received all payments and benefits that I am entitled to receive as of the
date hereof from the Company for any reason, other than as provided in the
Agreement or the Succession Agreement.
3.Except as provided in Paragraph 5 below, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) irrevocably release and
forever discharge the Company and the other Released Parties from any and all
claims, lawsuits, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs and attorneys’
fees, or liabilities of any nature whatsoever in law and in equity, both past
and present (through the date of this General Release) and whether known or
unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts, including without limitation the New York WARN
statute, the New York Labor Laws and the New York State and New York City Human
Rights Laws; or under any other federal, state or local civil or human rights
law, or under any other local, state, or federal law, regulation or ordinance;
or under any public policy, contract or tort, or under common law; or arising
under any policies, practices or procedures of the Company; or any claims
arising under or relating to any payment or other rights with respect to the LTI
Awards described in the final row of Exhibit B to the Succession Agreement; or
any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”);







--------------------------------------------------------------------------------





provided that the foregoing release shall not extend to, and in no event shall
the Claims which are being released hereunder include, (a) any rights to
reimbursement or indemnification in my capacity as an officer, director or
employee of the Company or any of its Subsidiaries under the governing documents
of the Company or such Subsidiary, any agreement with the Company, any insurance
policy or applicable law or any claims that are the fault of the Company, other
than as a result of my actions or omissions, (b) my rights to payments or
benefits due under Sections 3, 10 and 11 of the Agreement and Sections 3, 4, 5,
8(c) and 10 of the Succession Agreement (as clarified by Section 3.2 of the
Agreement), or (c) my rights as a stockholder of the Company. In addition, in
the event (but only in the event) any Claim is made against me by or on behalf
of the Company, nothing herein shall release or in any way limit any
counterclaims I may make.
4.I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by Paragraph 3 above.
5.I agree that this Release of Claims does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this Release of Claims.
6.In signing this Release of Claims, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state statute that expressly limits the effectiveness of a general release of
unknown, unsuspected and unanticipated Claims), if any, as well as those
relating to any other Claims hereinabove mentioned or implied. I acknowledge and
agree that this waiver is an essential and material term of this Release of
Claims and that without such waiver the Company would not have agreed to the
terms of the Agreement and the Succession Agreement. I further agree that in the
event I should bring a Claim seeking damages against the Company, or in the
event I should seek to recover against the Company in any Claim brought by a
governmental agency on my behalf, this Release of Claims shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint brought by me or on my behalf against the Company as
of the execution of this Release of Claims.
7.I agree that neither this Release of Claims, nor the furnishing of the
consideration for this Release of Claims, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
8.I agree that I will forfeit any and all rights to future payments pursuant to
Section 3 of the Agreement and Sections 3 and 4 of the Succession Agreement if I
challenge the validity of this Release of Claims. I also agree that if I violate
this Release of Claims by suing the Company or the other Released Parties, I
will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement and the Succession Agreement.
9.Whenever possible, each provision of this Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Release


2







--------------------------------------------------------------------------------





of Claims is held to be invalid, illegal or unenforceable in any respect under
arty applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Release of Claims shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.


BY SIGNING THIS RELEASE OF CLAIMS, I REPRESENT AND AGREE THAT:


(a)I HAVE READ IT CAREFULLY;
(b)I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM FOREVER AND IRREVOCABLY
GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;
(c)I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
(d)I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(e) I HAVE SIGNED THIS RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(f)I AGREE THAT THE PROVISIONS OF THIS RELEASE OF CLAIMS MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY A
REPRESENTATIVE OF THE COMPANY AND BY ME.




3







--------------------------------------------------------------------------------







DATE: October 26, 2018
 
 
 
 
 
 
/s/    Irwin D. Simon
 
 
 
Irwin D. Simon











































































[Signature Page - Release - Simon]


4







--------------------------------------------------------------------------------











EXHIBIT A


IRREVOCABLE GENERAL RELEASE OF ALL CLAIMS
1.The Hain Celestial Group, Inc. (together with its subsidiaries, the
“Company”), in consideration of and subject to the performance by Irwin D. Simon
of his material obligations under the Consulting Agreement with the Company
dated October 26, 2018 (the “Agreement”) and under the Succession Agreement with
the Company dated June 24, 2018, does hereby irrevocably release and forever
discharge, as of the date hereof (the “Release Effective Date”), Irwin D. Simon,
his spouse, or any of his heirs, executors, administrators or assigns
(collectively, the “Released Parties”) to the extent provided below. Defined
terms used herein that are not otherwise defined shall have the meanings set
forth in the Agreement.
2.The Company agrees that unless it executes and delivers this General Release
of Claims to Irwin D. Simon concurrent with its execution page to the Agreement,
Irwin D. Simon’s General Release of Claims (substantially identical to this
General Release of Claims) shall be void ab initio.
3.The Company (for itself and its affiliates and its and all of their respective
present and former directors, officers, agents, representatives, employees,
successors, assigns and direct or indirect owners) knowingly and voluntarily
irrevocably releases and forever discharges Irwin D. Simon and the other
Released Parties from any and all claims, lawsuits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date of this General
Release of Claims) and whether known or unknown, suspected, or claimed against
Irwin D. Simon or any of the Released Parties which the Company and its
affiliates and its and all of their respective present and former directors,
officers, agents, representatives, employees, successors, assigns and direct or
indirect owners, may have, which arise out of or are connected with Irwin D.
Simon’s employment with, or his separation or termination from, the Company
(including, for the avoidance of doubt any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in such matters) (all of the
foregoing collectively referred to herein as the “Claims”); provided that the
foregoing release shall not extend to, and in no event shall the Claims which
are being released hereunder include, any of the Company’s rights or benefits
under the Agreement or the Succession Agreement. In addition, in the event (but
only in the event) any Claim is made against the Company by or on behalf of
Irwin D. Simon, nothing herein shall release or in any way limit any
counterclaims the Company may make.
4.The Company represents that it has made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by Paragraph 3
above.
5.In signing this General Release of Claims, the Company acknowledges and
intends that it shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or


5







--------------------------------------------------------------------------------





implied. The Company expressly consents that this General Release of Claims
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. The
Company acknowledges and agrees that this waiver is an essential and material
term of this General Release of Claims and that without such waiver Irwin D.
Simon would not have agreed to the terms of the Agreement. The Company further
agrees that in the event it should bring a Claim seeking damages against Irwin
D. Simon, or in the event it should seek to recover against Irwin D. Simon in
any Claim brought by a governmental agency on its behalf, this General Release
of Claims shall serve as a complete defense to such Claims. The Company further
agrees that it is not aware of any pending charge or complaint brought by it or
on its behalf against Irwin D. Simon as of the execution of this General Release
of Claims.
6.The Company agrees that neither this General Release of Claims, nor the
furnishing of the consideration for this General Release of Claims, shall be
deemed or construed at any time to be an admission by Irwin D. Simon, any
Released Party or itself of any improper or unlawful conduct.
7.The Company agrees that if it violates this General Release of Claims by suing
Irwin D. Simon or the other Released Parties, it will pay all costs and expenses
of defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees.
8.Whenever possible, each provision of this General Release of Claims shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release of Claims is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release of
Claims shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.


BY SIGNING THIS GENERAL RELEASE OF CLAIMS, THE COMPANY REPRESENTS AND AGREES
THAT:


(a)IT HAS READ THIS GENERAL RELEASE OF CLAIMS CAREFULLY;
(b)IT UNDERSTANDS ALL OF THE TERMS OF THIS GENERAL RELEASE OF CLAIMS AND KNOWS
THAT IT IS FOREVER AND IRREVOCABLY GIVING UP IMPORTANT RIGHTS;
(c)IT VOLUNTARILY CONSENTS TO EVERYTHING IN THIS GENERAL RELEASE OF CLAIMS;
(d)IT HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS GENERAL
RELEASE OF CLAIMS AND IT HAS DONE SO OR, AFTER


6







--------------------------------------------------------------------------------





CAREFUL READING AND CONSIDERATION, IT HAS CHOSEN NOT TO DO SO OF ITS OWN
VOLITION;
(e)IT HAS SIGNED THIS GENERAL RELEASE OF CLAIMS KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE IT WITH RESPECT TO THIS
GENERAL RELEASE OF CLAIMS; AND
(f)IT AGREES THAT THE PROVISIONS OF THIS GENERAL RELEASE OF CLAIMS MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY IRWIN D. SIMON AND A REPRESENTATIVE OF THE COMPANY.


7







--------------------------------------------------------------------------------







DATE: October 26, 2018
 
 
 
 
 
 
THE HAIN CELESTIAL GROUP, INC.
 
 
 
 
 
 
 
/s/    Andrew R. Heyer
 
 
 
Name: Andrew R. Heyer
 
 
 
TITLE: Lead Director





































































[Signature Page - Release - Hain]


8





